Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “ Agreement ”), dated as of September 30,
2010, is by and among China Chemical Corp., a Delaware corporation (“ Acquiror
Company ”), Gold Champ Consultants Limited, a Hong Kong corporation (the
“Company”), the shareholders of the Company identified on Annex A hereto (the
“Shareholders”). Each of the parties to this Agreement is individually referred
to herein as a “ Party ” and collectively, as the “ Parties .” Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
ascribed to them in Annex B hereto.
 
BACKGROUND
 
    A. The Company is a private limited company incorporated in Hong Kong having
an authorized share capital of HK$10,000 divided into 10,000 shares of nominal
value of HK$1.00 each, all of which have been issued and fully paid up (or
credited as fully paid up).  The 10,000 ordinary shares in the issued share
capital of the Company Stock ”) are held by the Shareholders in the manner set
out in Annex C hereto.
 
     B. The Shareholders have agreed to transfer all of their shares of the
Company Stock in exchange for 1,986,170 ((which equates to 19,861,700 shares on
a post-Stock Dividend (as defined in Section 4.3 hereof) basis))  newly issued
shares of the Common Stock, $.0001 par value, of Acquiror Company (the “Acquiror
Company Stock ”), constituting 66% of the issued and outstanding capital stock
of Acquiror Company on a fully diluted basis, as of and immediately after the
Closing and after giving effect to the Subsidiary Vend-out (as defined in
Section 5.1(q)) in the manner set out in Annex C hereto .
 
     C. The Board of Directors of each of Acquiror Company and the Company has
determined that it is desirable to effect this plan of reorganization and share
exchange.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
     1.1. Share Exchange. At the Closing, the Shareholders shall sell, transfer,
convey, assign and deliver to Acquiror Company their Company Stock free and
clear of all Encumbrances and Liens, in exchange for 1,986,170 (which equates to
19,861,700 shares on a post-Stock Dividend (as defined in Section 4.3 hereof)
basis))newly issued shares of Acquiror Company Stock (referred to herein as the
“ Shares ”), which shall be free and clear of all Encumbrances and Liens.
 
     1.2. Closing. The closing (the “ Closing ”) of the transactions
contemplated hereby (the “ Transactions ”) shall take place at the offices of
Sichenzia Ross Friedman Ference LLP in New York, NY, commencing at 9:00 a.m.
local time on the second business day following the satisfaction or waiver of
all conditions to the obligations of the Parties to consummate the Transactions
(other than conditions with respect to actions that the respective parties will
take at Closing) or such other date and time as the Parties may mutually
determine (the “ Closing Date ”).
 
ARTICLE II
 
Representations and Warranties of the Shareholders
 
Each Shareholder hereby jointly and severally represents and warrants to
Acquiror Company as follows:
 
     2.1. Good Title. The Shareholder is the legal and beneficial owner, and has
good title to its Company Stock, with the right and authority to sell and
deliver such Company Stock. Upon delivery of any certificate or certificates
duly assigned, representing the same as herein contemplated and/or upon
registering of Acquiror Company as the new owner of such the Company Stock in
the share register of the Company, Acquiror Company will receive good title to
such Company Stock, free and clear of all Encumbrances and Liens.
 
 
1

--------------------------------------------------------------------------------

 
 
     2.2. Power and Authority. The Shareholder has the legal power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
All acts required to be taken by the Shareholder to enter into this Agreement
and to carry out the Transactions have been properly taken. This Agreement
constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with the terms hereof.
 
     2.3. No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of its obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or Governmental Entity under any Laws; (b) will not violate any Laws
applicable to the Shareholder; and (c) will not violate or breach any
contractual obligation to which the Shareholder is a party.
 
     2.4. Litigation. There is no pending proceeding against the Shareholder
that involves the Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement and, to the knowledge of the
Shareholder, no such proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such proceeding.
 
     2.5. No Finder’s Fee. The Shareholder has not created any obligation for
any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that are not payable entirely by the Shareholder.
 
     2.6. Purchase Entirely for Own Account. The Shareholder is acquiring the
Acquiror Company Stock proposed to be acquired hereunder for investment for its
own account and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Acquiror Company Stock, except in compliance with applicable
United States and foreign securities laws.
 
     2.7. Available Information. The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in Acquiror Company and has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Acquiror Company Stock.
 
     2.8. Non-Registration. The Shareholder understands that the Acquiror
Company Stock has not been registered under the Securities Act and, if issued in
accordance with the provisions of this Agreement, will be issued by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Shareholder’s representations and warranties as
expressed herein.
 
     2.9. Restricted Securities. The Shareholder understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Shares would be acquired in a transaction not involving a public
offering. The issuance of the Shares hereunder is being effected in reliance
upon an exemption from registration afforded under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering.
The Shareholder further acknowledges that if the Shares are issued to the
Shareholder in accordance with the provisions of this Agreement, such Shares may
not be resold without registration under the Securities Act or the existence of
an exemption therefrom. The Shareholder represents that it is familiar with Rule
144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
     2.10. Accredited Investor. The Shareholder is an “Accredited investor”
within the meaning of Rule 501 under the Securities Act and the Shareholder was
not organized for the specific purpose of acquiring the Shares.
 
     2.11. Legends. It is understood that the Acquiror Company Stock will bear
the following legend or one that is substantially similar to the following
legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
 
2

--------------------------------------------------------------------------------

 
 
     2.12. Additional Legend. Additionally, the Acquiror Company Stock will bear
any legend required by the “Blue Sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.
 
     2.13. Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereof by or on behalf
of the Shareholder in connection with the Transactions, when taken together, do
not contain any untrue statement of a material fact or omit any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.
 
ARTICLE III
 
Representations and Warranties of the Company
 
Subject to the exceptions set forth in the Company Disclosure Letter (regardless
of whether or not the Company Disclosure Letter is referenced below with respect
to any particular representation or warranty), the Company represents and
warrants to Acquiror Company and the Shareholders as follows.
 
     3.1. Organization, Standing and Power. Except as otherwise disclosed in the
CompanyDisclosure Letter, the Company and each of its subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company and its subsidiaries
taken as a whole, a material adverse effect on the ability of the Company to
perform its obligations under this Agreement or on the ability of the Company to
consummate the Transactions (a “Company Material Adverse Effect ”). The Company
and each of its subsidiaries is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have a Company Material Adverse
Effect. The Company has delivered to Acquiror Company true and complete copies
of the Company Constituent Instruments, and true and complete copies of each of
the comparable charter, organizational documents and other constituent
instruments of each of its subsidiaries, in each case as amended through the
date of this Agreement.
 
     3.2. Subsidiaries; Equity Interests.
 
     (a) The Company Disclosure Letter lists each subsidiary of the Company and
its jurisdiction of organization. All the outstanding shares of capital stock or
equity investments of each subsidiary have been validly issued and are fully
paid and nonassessable and are as of the date of this Agreement owned by the
Company or by another subsidiary of the Company, free and clear of all
Encumbrances and Liens.
 
     (b) Except for its interests in its subsidiaries, the Company does not, as
of the date of this Agreement, own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any person.
 
 
3

--------------------------------------------------------------------------------

 
 
     3.3. Capital Structure. The authorized capital stock of the Company
consists of 10,000 ordinary shares, all of which are issued and fully paid up
(or credited as fully paid up). Except as set forth above, no shares of capital
stock or other voting securities of the Company are issued, reserved for
issuance or outstanding. The Company is the sole legal and beneficial owner of
all of the issued and outstanding capital stock of each of its subsidiaries. All
shares of the capital stock of the Company and each of its subsidiaries are duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of Hong Kong, the Company Constituent Instruments
or any Contract to which the Company is a party or otherwise bound. There are
not any bonds, debentures, notes or other indebtedness of the Company or any of
its subsidiaries having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which holders of the
Company Stock or the capital stock of any of its subsidiaries may vote (“ Voting
the Company Debt ”). As of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company or any of its subsidiaries is a party or by which any of them is bound
(a) obligating the Company or any of its subsidiaries to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Company
or any of its subsidiaries or any Voting the Company Debt, (b) obligating the
Company or any of its subsidiaries to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, Contract, arrangement
or undertaking or (c) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Company or of any of its
subsidiaries. As of the date of this Agreement, there are not any outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of capital stock of the Company.
 
     3.4. Authority; Execution and Delivery; Enforceability. The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution and delivery by the Company of
this Agreement and the consummation by the Company of the Transactions have been
duly authorized and approved by the Board of Directors of the Company and no
other corporate proceedings on the part of the Company are necessary to
authorize this Agreement and the Transactions. When executed and delivered, this
Agreement will be enforceable against the Company in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor’s
rights generally).
 
     3.5. No Conflicts; Consents.
 
     (a) The execution and delivery by the Company of this Agreement does not,
and the consummation of the Transactions and compliance with the terms hereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Encumbrance and Lien
upon any of the properties or assets of the Company or any of its subsidiaries
under, any provision of (i) the Company Constituent Instruments or the
comparable charter or organizational documents of any of its subsidiaries, (ii)
any Contract to which the Company or any of its subsidiaries is a party or to
which any of their respective properties or assets is subject or (iii) subject
to the filings and other matters referred to in Section 3.5(b), any material
judgment, order or decree or material Law applicable to the Company or any of
its subsidiaries or their respective properties or assets, other than, in the
case of clauses (ii) and (iii) above, any such items that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.
 
     (b) Except for required filings with the SEC and applicable “Blue Sky” or
state securities commissions, no Consent of, or registration, declaration or
filing with, or permit from, any Governmental Entity is required to be obtained
or made by or with respect to the Company or any of its subsidiaries in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.
 
     3.6. Taxes.
 
     (a) The Company and each of its subsidiaries has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it, and all such Tax Returns are true, complete and accurate, except to the
extent any failure to file or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, have been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Company Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.
 
 
4

--------------------------------------------------------------------------------

 
 
     (b) The Company Financial Statements reflect an adequate reserve for all
Taxes payable by the Company and its subsidiaries (in addition to any reserve
for deferred Taxes to reflect timing differences between book and Tax items) for
all Taxable periods and portions thereof through the date of such financial
statements. No deficiency with respect to any Taxes has been proposed, asserted
or assessed against the Company or any of its subsidiaries, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.
 
     3.7. Benefit Plans.
 
     (a) Neither the Company nor any of its subsidiaries maintains any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company or any of its subsidiaries. Except
as set forth in the Company Disclosure Letter, as of the date of this Agreement
there are not any severance or termination agreements or arrangements between
the Company or any of its subsidiaries and any current or former employee,
officer or director of the Company or any of its subsidiaries, nor does the
Company or any of its subsidiaries have any general severance plan or policy.
 
          3.8. Litigation. There is no Action against or affecting the Company
or any of its subsidiaries or any of their respective properties which (a)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Shares or (b) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Company Material Adverse Effect. Neither the Company nor any of its
subsidiaries, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
     3.9. Compliance with Applicable Laws. Except as set forth in the Company
Disclosure Letter, the Company and each of its subsidiaries have conducted their
business and operations in compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
The Company has not received any written communication during the past two years
from a Governmental Entity that alleges that the Company is not in compliance in
any material respect with any applicable Law. This Section 3.9 does not relate
to matters with respect to Taxes, which are the subject of Section 3.6.
 
     3.10. Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its subsidiaries.
 
     3.11. Contracts. Except as set forth in the Company Disclosure Letter,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company and its subsidiaries taken as a whole. Neither the Company nor any of
its subsidiaries is in violation of or in default under (nor to the knowledge of
the Company does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or to which it or any of its properties or assets is
subject, except for violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Company Material Adverse
Effect.
 
     3.12. Title to Properties. Except as set forth in the Company Disclosure
Letter, neither the Company nor any of its subsidiaries own any real property.
The Company and each of its subsidiaries have sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Company or any of its subsidiaries has leasehold interests, are
free and clear of all Encumbrances and Liens other than those set forth in the
Company Disclosure Letter and except for Encumbrances and Liens that,
individually or in the aggregate, do not and will not materially interfere with
the ability of the Company and its subsidiaries to conduct business as currently
conducted.
 
 
5

--------------------------------------------------------------------------------

 
 
     3.13. Intellectual Property. The Company and each of its subsidiaries own,
or are validly licensed or otherwise have the right to use, all Intellectual
Property Rights which are material to the conduct of the business of the Company
and its subsidiaries taken as a whole. The Company Disclosure Letter sets forth
a description of all Intellectual Property Rights which are material to the
conduct of the business of the Company and its subsidiaries. there are no claims
pending or, to the knowledge of the Company, threatened that the Company or any
of its subsidiaries is infringing or otherwise adversely affecting the rights of
any person with regard to any Intellectual Property Right. To the knowledge of
the Company, no person is infringing the rights of the Company or any of its
subsidiaries with respect to any Intellectual Property Right.
 
     3.14. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Company or any of its subsidiaries is a party or
by which any of them is bound. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
 
     3.15. Financial Statements; Liabilities. The Company has delivered to
Acquiror Company audited consolidated financial statements of its PRC operating
subsidiary Zibo Jiazhou Chemical Industry Co., Ltd. for the fiscal years ended
December 31, 2009 and 2008 and its unaudited consolidated financial statements
for the period ended June 30, 2010 (collectively, the “ the Company Financial
Statements ”). The Company Financial Statements have been prepared in accordance
with internationally generally accepted accounting principles applied on a
consistent basis throughout the periods indicated. The Company Financial
Statements fairly present in all material respects the financial condition and
operating results of the Company, as of the dates, and for the periods, set
forth therein. the Company does not have any material liabilities or
obligations, contingent or otherwise, other than (a) liabilities incurred in the
ordinary course of business subsequent to June 30, 2010, and (b) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
the Company Financial Statements, which, in both cases, individually or in the
aggregate, are not material and would not be reasonably expected to result in a
Company Material Adverse Effect.
 
     3.16. Insurance. Except as otherwise set forth in the Company Disclosure
Letter, the Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its subsidiaries are engaged and in the geographic areas where they engage in
such businesses. the Company has no reason to believe that it will not be able
to renew its and its subsidiaries’ existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business on terms consistent with market for the
Company’s and such subsidiaries’ respective lines of business.
 
     3.17. Transactions with Affiliates and Employees . Except as set forth in
the Company Disclosure Letter and the Company Financial Statements, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any of its subsidiaries (other than for services as employees,
officers and directors), including any Contract or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
     3.18. Internal Accounting Controls .The Company and its consolidated
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures for its company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company and its subsidiaries are made known to the
officers by others within those entities. The officers of the Company have
evaluated the effectiveness of the Company’s controls and procedures.
 
 
6

--------------------------------------------------------------------------------

 
 
     3.19. Solvency. Based on the financial condition of the Company as of the
Closing Date (and assuming that the Closing shall have occurred): (a) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (b) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (c) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
     3.20. Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company
Constituent Instruments or the laws of its jurisdiction of organization that is
or could become applicable to the Shareholder as a result of the Shareholder and
the Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Shareholder’s ownership of the Shares.
 
     3.21. Investment Company. The Company is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
     3.22. Foreign Corrupt Practices. Neither the Company, nor any of its
subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
     3.23. Absence of Certain Changes or Events. Except as disclosed in the
Company Financial Statements or the Company Disclosure Letter, from June 30,
2010 to the date of this Agreement, the Company and its subsidiaries have
conducted their business only in the ordinary course, and during such period
there has not been:
 
     (a) any change in the assets, liabilities, financial condition or operating
results of the Company or any of its subsidiaries, except changes in the
ordinary course of business that have not caused, in the aggregate, a Company
Material Adverse Effect;
 
     (b) any damage, destruction or loss, whether or not covered by insurance,
that would have a Company Material Adverse Effect;
 
     (c) any waiver or compromise by the Company or any of its subsidiaries of a
valuable right or of a material debt owed to it;
 
     (d) any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company or any of its subsidiaries, except in
the ordinary course of business and the satisfaction or discharge of which would
not have a Company Material Adverse Effect;
 
     (e) any material change to a material Contract by which the Company or any
of its subsidiaries or any of its respective assets is bound or subject;
 
 
7

--------------------------------------------------------------------------------

 
 
     (f) any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company or any of its subsidiaries, with respect to any of its
material properties or assets, except liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
the Company’s or its subsidiaries’ ownership or use of such property or assets;
 
     (g) any loans or guarantees made by the Company or any of its subsidiaries
to or for the benefit of its employees, officers or directors, or any members of
their immediate families, or any loans or advances to any persons, corporations,
business trusts, associations, companies, partnerships, limited liability
companies, joint ventures and other entities, governments, agencies and
political subdivision other than travel advances and other advances made in the
ordinary course of its business;
 
     (h) any alteration of the Company’s method of accounting or the identity of
its auditors;
 
     (i) any declaration or payment of dividend or distribution of cash or other
property to the Shareholders or any purchase, redemption or agreements to
purchase or redeem any the Company Stock;
 
     (j) any issuance, sale, disposition or encumbrance of equity securities to
any officer, director or affiliate, or any change in their outstanding shares of
capital stock or their capitalization, whether by reason of reclassification,
recapitalization, stock split, combination, exchange or readjustment of shares,
stock dividend or otherwise; or
 
     (k) any arrangement or commitment by the Company or any of its subsidiaries
to do any of the things described in this Section 3.23.
 
     3.24. Disclosure. The Company confirms that neither it nor any person
acting on its behalf has provided Acquiror Company or its agents or counsel with
any information that it believes constitutes material, non-public information
except insofar as the existence and terms of the proposed transactions hereunder
may constitute such information and except for information that will be
disclosed by Acquiror Company under a current report on Form 8-K filed within
four business days after the Closing. the Company understands and confirms that
Acquiror Company will rely on the foregoing representations and covenants in
effecting transactions in securities of the Company. All of the representations
and warranties of the Company set forth in this Agreement are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
     3.25. No Undisclosed Events, Liabilities, Developments or Circumstances .
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or any of its subsidiaries, or
their respective businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its the Company Stock
and which has not been publicly announced or will not be publicly announced in a
current report on Form 8-K filed within four business days after the Closing.
 
     3.26. No Additional Agreements . The Company does not have any agreements
or understandings with the Shareholder with respect to the Transactions other
than as specified in this Agreement.
 
ARTICLE IV
 
Representations and Warranties of Acquiror Company
 
Acquiror Company represents and warrants as follows to the Company and the
Shareholders.
 
     4.1. Organization, Standing and Power. Acquiror Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Acquiror Company, a material adverse effect on the ability of
Acquiror Company to perform its obligations under this Agreement or on the
ability of Acquiror Company to consummate the Transactions (a “ Acquiror Company
Material Adverse Effect ”). Acquiror Company is duly qualified to do business in
each jurisdiction where the nature of its business or its ownership or leasing
of its properties makes such qualification necessary and where the failure to so
qualify would reasonably be expected to have a Acquiror Company Material Adverse
Effect. Acquiror Company has delivered to the Company or its counsel true and
complete copies of the Acquiror Company Charter and the Acquiror Company Bylaws.
 
 
8

--------------------------------------------------------------------------------

 
 
     4.2. Subsidiaries; Equity Interests .The Acquiror Company does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.
 
     4.3. Capital Structure. The authorized capital stock of Acquiror Company
consists of 80,000,000 shares of common stock, $.0001 par value. As of the date
hereof (a) 4,000,000 shares of Acquiror Company’s common stock are issued and
outstanding,  and (b) no shares of Acquiror Company’s common stock are held by
Acquiror Company in its treasury. Except as set forth above, no shares of
capital stock or other voting securities of Acquiror Company were issued,
reserved for issuance or outstanding. All outstanding shares of the capital
stock of Acquiror Company are, and all such shares that may be issued prior to
the date hereof will be when issued, duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Delaware General
Corporation Law, the Acquiror Company Charter, the Acquiror Company Bylaws or
any Contract to which Acquiror Company is a party or otherwise bound. there are
not any bonds, debentures, notes or other indebtedness of Acquiror Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of Acquiror Company’s
common stock may vote (“ Voting Acquiror Company Debt ”). On September 24, 2010,
the board of directors of the Acquiror Company declared a stock dividend whereby
each shareholder or record of the Acquiror Company on October 4, 2010 (the
“Record Date) shall be entitled to receive 9 shares of Acquiror Company’s common
stock for each share of Acquiror Company Common Stock which they own as of the
Record Date (the “Stock Dividend).  As of the date of this Agreement, there are
not any options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
Acquiror Company is a party or by which it is bound (a) obligating Acquiror
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Acquiror Company or any Voting Acquiror Company Debt,
(b) obligating Acquiror Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (c) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of Acquiror Company. Except as set
forth in the Acquiror Company Disclosure Letter, as of the date of this
Agreement, there are not any outstanding contractual obligations of Acquiror
Company to repurchase, redeem or otherwise acquire any shares of capital stock
of Acquiror Company. The stockholder list provided to the Company or its counsel
is a current stockholder list generated by its stock transfer agent, and such
list accurately reflects all of the issued and outstanding shares of the
Acquiror Company’s common stock as of the date of such report.
 
     4.4. Authority; Execution and Delivery; Enforceability. The execution and
delivery by Acquiror Company of this Agreement and the consummation by Acquiror
Company of the Transactions have been duly authorized and approved by the Board
of Directors of Acquiror Company and no other corporate proceedings on the part
of Acquiror Company are necessary to authorize this Agreement and the
Transactions. This Agreement constitutes a legal, valid and binding obligation
of Acquiror Company, enforceable against Acquiror Company in accordance with the
terms hereof (except as such enforceability may be limited by laws affecting
creditor’s rights generally).
 
     4.5. No Conflicts; Consents.
 
     (a) The execution and delivery by Acquiror Company of this Agreement does
not, and the consummation of Transactions and compliance with the terms hereof
will not, contravene, conflict with or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Encumbrance and Lien upon any of the properties or assets of Acquiror
Company under, any provision of (i) the Acquiror Company Charter or Acquiror
Company Bylaws, (ii) any material Contract to which Acquiror Company is a party
or to which any of its properties or assets is subject or (iii) subject to the
filings and other matters referred to in Section 4.5(b), any material Order or
material Law applicable to Acquiror Company or its properties or assets, other
than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Acquiror Company Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
     (b) Except for required filings with the SEC and applicable “Blue Sky” or
state securities commissions, no Consent of, or registration, declaration or
filing with, or permit from, any Governmental Entity is required to be obtained
or made by or with respect to Acquiror Company in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions.
 
     4.6. Taxes.
 
     (a) Acquiror Company has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Acquiror Company Material Adverse Effect. All Taxes shown to be due on such Tax
Returns, or otherwise owed, have been timely paid, except to the extent that any
failure to pay, individually or in the aggregate, has not had and would not
reasonably be expected to have a Acquiror Company Material Adverse Effect.
 
     (b) The most recent financial statements contained in the SEC Reports
reflect an adequate reserve for all Taxes payable by Acquiror Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against Acquiror Company, and no requests
for waivers of the time to assess any such Taxes are pending, except to the
extent any such deficiency or request for waiver, individually or in the
aggregate, has not had and would not reasonably be expected to have a Acquiror
Company Material Adverse Effect.
 
      (c) There are no Encumbrances and Liens for Taxes (other than for current
Taxes not yet due and payable) on the assets of Acquiror Company. Acquiror
Company is not bound by any agreement with respect to Taxes.
 
     4.7. Benefit Plans. Acquiror Company does not, and since its inception
never has, maintained or contributed to any bonus, pension, profit sharing,
deferred compensation, incentive compensation, stock ownership, stock purchase,
stock option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Acquiror Company. As of the date of this
Agreement, there are not any employment, consulting, indemnification, severance
or termination agreements or arrangements between Acquiror Company and any
current or former employee, officer or director of Acquiror Company, nor does
Acquiror Company have any general severance plan or policy.
 
     4.8. ERISA Compliance; Excess Parachute Payments. Acquiror Company does
not, and since its inception never has, maintained or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other benefit plan for the benefit of any current or former employees,
consultants, officers or directors of Acquiror Company.
 
     4.9. Litigation. There is no Action against or affecting Acquiror Company
or any of its properties which (a) adversely affects or challenges the legality,
validity or enforceability of either of this Agreement or the Shares or (b)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Acquiror Company Material Adverse
Effect. Neither Acquiror Company nor any director or officer (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.
 
     4.10. Compliance with Applicable Laws. Acquiror Company is in compliance
with all applicable Laws, including those relating to occupational health and
safety, the environment, export controls, trade sanctions and embargoes, except
for instances of noncompliance that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Acquiror Company Material
Adverse Effect. Acquiror Company has not received any written communication
during the past two years from a Governmental Entity that alleges that Acquiror
Company is not in compliance in any material respect with any applicable Law.
Acquiror Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in an Acquiror Company Material Adverse
Effect. This Section 4.10 does not relate to matters with respect to Taxes,
which are the subject of Section 4.6.
 
 
10

--------------------------------------------------------------------------------

 
 
     4.11. Contracts. Except as disclosed in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of Acquiror Company
taken as a whole. Acquiror Company is not in violation of or in default under
(nor to the knowledge of Acquiror Company does there exist any condition which
upon the passage of time or the giving of notice would cause such a violation of
or default under) any Contract to which it is a party or to which it or any of
its properties or assets is subject, except for violations or defaults that
would not, individually or in the aggregate, reasonably be expected to result in
a Acquiror Company Material Adverse Effect.
 
     4.12. Title to Properties. Acquiror Company has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which Acquiror Company has leasehold interests, are free and clear of all
Encumbrances and Liens, except for Encumbrances and Liens that, in the
aggregate, do not and will not materially interfere with the ability of Acquiror
Company to conduct business as currently conducted. Acquiror Company has
complied in all material respects with the terms of all material leases to which
it is a party and under which it is in occupancy, and all such leases are in
full force and effect. Acquiror Company enjoys peaceful and undisturbed
possession under all such material leases.
 
     4.13. Intellectual Property. Acquiror Company does not own, nor is validly
licensed nor otherwise has the right to use, any Intellectual Property Rights.
No claims are pending or, to the knowledge of Acquiror Company, threatened that
Acquiror Company is infringing or otherwise adversely affecting the rights of
any person with regard to any Intellectual Property Right.
 
     4.14. Labor Matters. There are no collective bargaining or other labor
union agreements to which Acquiror Company is a party or by which it is bound.
No material labor dispute exists or, to the knowledge of Acquiror Company, is
imminent with respect to any of the employees of Acquiror Company.
 
     4.15. SEC Documents; Undisclosed Liabilities .
 
     (a) Acquiror Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC since January 28,
2009, pursuant to Sections 13(a) and 15(d) of the Exchange Act (the “ SEC
Reports ”).
 
     (b) As of its respective filing date, each SEC Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Report.
Except to the extent that information contained in any SEC Report has been
revised or superseded by a later SEC Report, none of the SEC Reports contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. the consolidated financial statements of Acquiror Company included
in the SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with the U.S. generally
accepted accounting principles (except, in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present the consolidated financial position of Acquiror Company and
its consolidated subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods shown (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
     (c) Except as set forth in the SEC Reports, Acquiror Company has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by U.S. generally accepted accounting principles to be
set forth on a balance sheet of Acquiror Company or in the notes thereto. There
are no financial or contractual obligations and liabilities (including any
obligations to issue capital stock or other securities) due after the date
hereof. All liabilities of Acquiror Company shall have been paid off and shall
in no event remain liabilities of Acquiror Company, the Company or the
Shareholder following the Closing.
 
 
11

--------------------------------------------------------------------------------

 
 
     4.16. Transactions With Affiliates and Employees. Except as disclosed in
the SEC Reports, none of the officers or directors of Acquiror Company and, to
the knowledge of Acquiror Company, none of the employees of Acquiror Company is
presently a party to any transaction with Acquiror Company (other than for
services as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Acquiror Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
     4.17. Internal Accounting Controls. Acquiror Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Acquiror Company has established disclosure controls
and procedures for Acquiror Company and designed such disclosure controls and
procedures to ensure that material information relating to Acquiror Company is
made known to the officers by others within Acquiror Company. Acquiror Company’s
officers have evaluated the effectiveness of Acquiror Company’s controls and
procedures. Since May 31, 2010, there have been no significant changes in
Acquiror Company’s internal controls or, to Acquiror Company’s knowledge, in
other factors that could significantly affect Acquiror Company’s internal
controls. The foregoing representations and warranties are subject to any
deficiencies or defects identified in any letter from Acquiror Company’s
auditors, and shall further be qualified to the extent that any such
deficiencies or defects shall not have resulted in any Acquiror Company Material
Adverse Effect prior to the Closing.
 
     4.18. Solvency. Except as disclosed in the SEC Reports, and the opinion of
the Acquiror Company’s auditors, that Acquiror Company may not be able to
continue as a going concern, based on the financial condition of Acquiror
Company as of the Closing Date (and assuming that the Closing shall have
occurred), (a) Acquiror Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of Acquiror Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (b) Acquiror Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted, including its capital needs, taking into
account the particular capital requirements of the business conducted by
Acquiror Company, and projected capital requirements and capital availability
thereof, and (c) the current cash flow of Acquiror Company, together with the
proceeds Acquiror Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid.
 
     4.19. Application of Takeover Protections. Acquiror Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Acquiror
Company Charter or the laws of its state of incorporation that is or could
become applicable to the Shareholder as a result of the Shareholder and Acquiror
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Shareholder’s ownership of the Shares.
 
     4.20. Investment Company. Acquiror Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
     4.21. Foreign Corrupt Practices. Neither Acquiror Company, nor to Acquiror
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of Acquiror Company has, in the course of its actions for, or
on behalf of, Acquiror Company (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
 
12

--------------------------------------------------------------------------------

 
 
     4.22. Absence of Certain Changes or Events. Except as disclosed in the SEC
Reports, and in connection with this Agreement and the Transactions, from the
date of the most recent financial statements contained in the SEC Reports to the
date of this Agreement, Acquiror Company has conducted its business only in the
ordinary course, and during such period there has not been:
 
     (a) any change in the assets, liabilities, financial condition or operating
results of Acquiror Company from that reflected in the financial statements
contained in the SEC Reports, except changes in the ordinary course of business
that have not caused, in the aggregate, a Acquiror Company Material Adverse
Effect;
 
     (b) any damage, destruction or loss, whether or not covered by insurance,
that would have a Acquiror Company Material Adverse Effect;
 
     (c) any waiver or compromise by Acquiror Company of a valuable right or of
a material debt owed to it;
 
     (d) any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Acquiror Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Acquiror
Company Material Adverse Effect;
 
     (e) any material change to a material Contract by which Acquiror Company or
any of its assets is bound or subject;
 
     (f) any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;
 
     (g) any resignation or termination of employment of any officer of Acquiror
Company;
 
     (h) any mortgage, pledge, transfer of a security interest in or lien
created by Acquiror Company with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and that do not materially impair Acquiror
Company’s ownership or use of such property or assets;
 
     (i) any loans or guarantees made by Acquiror Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
     (j) any declaration, setting aside or payment or other distribution in
respect of any of Acquiror Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by Acquiror
Company;
 
     (k) any alteration of Acquiror Company’s method of accounting or the
identity of its auditors;
 
     (l) any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing Acquiror Company stock option plans; or
 
     (m) any arrangement or commitment by Acquiror Company to do any of the
things described in this Section
 
     4.23. Certain Registration Matters. Acquiror Company has not granted or
agreed to grant to any person any rights (including “piggy-back” registration
rights) to have any securities of Acquiror Company registered with the SEC or
any other governmental authority that have not been satisfied.
 
     4.24. Listing and Maintenance Requirements .Acquiror Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the requirements for continued quotation of the Acquiror Company
Stock on the over-the-counter (OTCBB) automated quotation service administered
by the Financial Industry Regulatory Authority, provided the rules and
regulations of the Financial Industry Regulatory Authority have been complied
with in connection with the Transactions. To the knowledge of Acquiror Company,
no approval of the stockholders of Acquiror Company is required for Acquiror
Company to issue and deliver to the Shareholders the Shares contemplated by this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
     4.25. Disclosure. Acquiror Company confirms that neither it nor any person
acting on its behalf has provided the Shareholder or its agents or counsel with
any information that Acquiror Company believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by Acquiror Company under a current report on
Form 8-K filed within four business days after the Closing. Acquiror Company
understands and confirms that the Shareholder will rely on the foregoing
representations and covenants in effecting transactions in securities of
Acquiror Company. All of the representations and warranties set forth in this
Agreement are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
     4.26. No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Acquiror Company (other than with respect
to the Transactions), or its businesses, properties, prospects, operations or
financial condition, that would be required to be disclosed by Acquiror Company
under applicable securities laws on a registration statement on Form S-1 filed
with the SEC relating to an issuance and sale by Acquiror Company of its common
stock and which has not been publicly announced or will not be publicly
announced in a current report on Form 8-K filed within four business days after
the Closing.
 
     4.27. No Additional Agreements. Acquiror Company does not have any
agreement or understanding with the Shareholder with respect to the Transactions
other than as specified in this Agreement.
 
ARTICLE V
 
Conditions to Closing
 
     5.1. Acquiror Company Conditions Precedent. The obligations of the
Shareholders and the Company to enter into and complete the Closing are subject,
at the option of the Shareholders and the Company, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by the Company and the Shareholder in writing.
 
     (a) Representations and Covenants. The representations and warranties of
Acquiror Company contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date. Acquiror Company shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by Acquiror Company on or prior
to the Closing Date. Acquiror Company shall have delivered to the Shareholder
and the Company a certificate, dated the Closing Date, to the foregoing effect.
 
     (b) Litigation . No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Shareholder, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of Acquiror Company.
 
     (c) Consents . All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by Acquiror
Company for the authorization, execution and delivery of this Agreement and the
consummation by it of the Transactions shall have been obtained and made by
Acquiror Company, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Acquiror Company Material Adverse Effect.
 
     (d) No Material Adverse Change . There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since May 31, 2010 which
has had or is reasonably likely to cause the Acquiror Company Material Adverse
Effect.
 
     (e) Post-Closing Capitalization . At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of the capital stock of Acquiror Company, on a fully-diluted basis, as indicated
on a schedule to be delivered by the Parties at or prior to the Closing, shall
be acceptable to the Company and the Shareholder.
 
     (f) Satisfactory Completion of Due Diligence. The Company and the
Shareholder shall have completed their legal, accounting and business due
diligence of Acquiror Company and the results thereof shall be satisfactory to
the Company and the Shareholder in their sole and absolute discretion.
 
 
14

--------------------------------------------------------------------------------

 
 
     (g) SEC Reports. Acquiror Company shall have filed all reports and other
documents required to be filed by it under the U.S. federal securities laws
through the Closing Date.
 
     (h) OTCBB Quotation. Acquiror Company shall have maintained its status as a
company whose common stock is quoted on the Over-the-Counter Bulletin Board and
no reason shall exist as to why such status shall not continue immediately
following the Closing.
 
     (i) No Suspensions of Trading in Acquiror Company Stock; Listing. Trading
in the Acquiror Company Stock shall not have been suspended by the SEC or any
trading market (except for any suspensions of trading of not more than one
trading day solely to permit dissemination of material information regarding
Acquiror Company) at any time since the date of execution of this Agreement, and
the Acquiror Company Stock shall have been at all times since such date listed
for trading on a trading market.
 
     (j) Secretary’s Certificate. Acquiror Company shall have delivered to the
Company a certificate, signed by its Secretary or other authorized officer,
certifying that the attached copies of the Acquiror Company Charter, Acquiror
Company Bylaws and resolutions of its Board of Directors approving this
Agreement and the Transactions are all true, complete and correct and remain in
full force and effect.
 
     (k) Good Standing Certificate. Acquiror Company shall have delivered to the
Company a certificate of good standing of Acquiror Company dated within five (5)
business days of Closing issued by the Secretary of State of Delaware.
 
     (l) Resignations and Appointments of Officers. Acquiror Company shall have
delivered to the Company (i) a letter of resignation from Doug Cole resigning
from all officer position she holds of Acquiror Company effective upon the
Closing and (ii) evidence of the election of such officers as may be designated
by the Company effective upon the Closing.
 
     (m) Payoff Letters and Releases. Acquiror Company shall have delivered to
the Company such pay-off letters and releases relating to liabilities of
Acquiror Company as the Company shall request, in form and substance
satisfactory to the Company, including, but not limited to: (i) any agreement
with any third parties under which Acquiror Company has a payment obligation
(whether in cash or in kind); (ii) any notes payable of Acquiror Company as at
the Closing Date; and (iii) any auditor, transfer agent and Edgar filer
invoices.
 
      (n) Reserved.
 
     (o) Release. Acquiror Company shall have delivered to the Company a duly
executed release by the current directors and officers of Acquiror Company, in
favor of Acquiror Company, the Company and the Shareholder, in form and
substance satisfactory to the Company.
 
     (p) Reserved.
 
      (q) Subsidiary Vend-out. Immediately prior to the Closing of the
Transactions, 100 common shares of the Acquiror Company’s wholly owned
subsidiary, Bomps Mining Holdings, Inc., held in the name of the Parent, as well
as all assets and liabilities of the Parent, will be exchanged for 3,000,000
shares of the Parent held by the Parent Controlling Shareholder (the “ Vend Out
”). Bomps Mining Holdings, Inc., holds all assets and liabilities disclosed on
the Parent’s financial statements. These assets and liabilities will be sold
along with Bomps Mining Holdings, Inc., leaving the Parent with no assets and no
liabilities. The 3,000,000 common shares of the Parent will be cancelled and
returned to treasury.
 
     5.2. The Company and Shareholder Conditions Precedent. The obligations of
Acquiror Company to enter into and complete the Closing is subject, at the
option of Acquiror Company, to the fulfillment on or prior to the Closing Date
of the following conditions, any one or more of which may be waived by Acquiror
Company in writing.
 
 
15

--------------------------------------------------------------------------------

 
 
     (a) Representations and Covenants. The representations and warranties of
the Shareholders and the Company contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The Shareholder and the
Company shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the Shareholder and the Company on or prior to the Closing Date. The
Company shall have delivered to Acquiror Company a certificate, dated the
Closing Date, to the foregoing effect.
 
     (b) Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Acquiror Company, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Company.
 
     (c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Shareholder or the Company for the authorization, execution and delivery of this
Agreement and the consummation by them of the Transactions, shall have been
obtained and made by the Shareholder or the Company, except where the failure to
receive such consents, waivers, approvals, authorizations or orders or to make
such filings would not have a Company Material Adverse Effect.
 
     (d) No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since the date of the
Company Financial Statements which has had or is reasonably likely to cause a
Company Material Adverse Effect.
 
     (e) Post-Closing Capitalization. At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of the capital stock of Acquiror Company, on a fully-diluted basis, as indicated
on a schedule to be delivered by the Parties at or prior to the Closing, shall
be acceptable to Acquiror Company.
 
     (f) Satisfactory Completion of Due Diligence. Acquiror Company shall have
completed its legal, accounting and business due diligence of the Company and
the Shareholder and the results thereof shall be satisfactory to Acquiror
Company in its sole and absolute discretion.
 
     (g) Secretary’s Certificate. The Company shall have delivered to Acquiror
Company a certificate, signed by its Secretary or authorized director or
officer, certifying that the attached copies of the Company Constituent
Instruments and resolutions of the Board of Directors of the Company approving
this Agreement and the Transactions are all true, complete and correct and
remain in full force and effect.
 
     (h) Delivery of Audit Report and Financial Statements. The Company shall
have completed the Company Financial Statements for all periods required to be
filed in a current report on Form 8-K to be filed within 4 business days
following the Closing and shall have received an audit report from an
independent audit firm that is registered with the Public Company Accounting
Oversight Board for the two most recently completed fiscal years. The form and
substance of the Company Financial Statements shall be satisfactory to Acquiror
Company in its sole and absolute discretion.
 
     (i) Form 8-K. The Company shall have provided Acquiror Company with
reasonable assurances that Acquiror Company will be able to comply with its
obligation to file a current report on Form 8-K within four (4) business days
following the Closing containing the requisite financial statements of the
Company and the requisite Form 10 required disclosure regarding the Company and
its subsidiaries.
 
     (k) Share Transfer Documents. The Shareholders shall have delivered to
Acquiror Company certificate(s) representing the Company Stock, accompanied by
duly executed instruments of transfer and contract notes for transfer by the
Shareholders of the Company Stock to Acquiror Company.
 
ARTICLE VI
 
Closing and Covenants
 
 
16

--------------------------------------------------------------------------------

 
 
     6.1. Closing:-
 
Upon Closing, the Shareholders shall deliver the items enumerated in Annex D
hereto to Acquiror Company or its solicitors in Hong Kong.
 
Issuance of Stock Certificates. At or within 10 business days following the
Closing, Acquiror Company shall deliver to the Shareholders certificates
representing the new shares of Acquiror Company Stock issued to the
Shareholders.
 
     6.2. Blue Sky Laws. Acquiror Company shall take any action (other than
qualifying to do business in any jurisdiction in which it is not now so
qualified) required to be taken under any applicable state securities laws in
connection with the issuance of the Acquiror Company Stock in connection with
this Agreement.
 
     6.3. Public Announcements. Acquiror Company and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
this Agreement and the Transactions and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
     6.4. Fees and Expenses. All fees and expenses incurred in connection with
this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.  All adjudication fee and stamp
duty payable on the instruments of transfer and contract notes in respect of the
transfer of the Company Stock by the Shareholders to Acquiror Company shall be
borne and paid by the Shareholders and Acquiror Company on a 50-50 basis
provided that the liabilities of the Shareholders under this Clause 6.4 shall be
joint and several.
 
     6.5. Continued Efforts and Further Assurance. Each Party shall use
commercially reasonable efforts to (a) take all action reasonably necessary to
consummate the Transactions, and (b) take such steps and do such acts as may be
necessary to keep all of its/his/her representations and warranties true and
correct as of the Closing Date with the same effect as if the same had been
made, and this Agreement had been dated, as of the Closing Date.  Each Party
shall sign, execute and do all other necessary deeds, documents and things for
vesting the title of the Company Stock in Acquiror Company or the Shares in the
Shareholders pursuant to the terms of this Agreement and/or further assuring its
title thereto.
 
     6.6. Filing of 8-K. Acquiror Company shall file, within four (4) business
days of the Closing Date, a current report on Form 8-K and attach as exhibits
all relevant agreements with the SEC disclosing the terms of this Agreement and
other requisite disclosure regarding the Transactions and including the
requisite audited consolidated financial statements of the Company and the
requisite Form 10 disclosure regarding the Company and its subsidiaries. In
addition, Acquiror Company shall issue a press release at a mutually agreeable
time following the Closing Date.
 
     6.7. Furnishing of Information. As long as the Shareholders own the Shares,
Acquiror Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by Acquiror Company after the date hereof pursuant to the Exchange Act. As
long as the Shareholders own the Shares, if Acquiror Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Shareholders and make publicly available in accordance with Rule 144(c)
promulgated by the SEC pursuant to the Securities Act, such information as is
required for the Shareholder to sell Shares under Rule 144. Acquiror Company
further covenants that it will take such further action as any holder of the
Shares may reasonably request, all to the extent required from time to time to
enable such person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.
 
     6.8. Access. Each of Acquiror Company and the Company shall permit
representatives of each other to have full access to all premises, properties,
personnel, books, records, contracts, and documents of or pertaining to such
party.
 
     6.9. Preservation of Business. From the date of this Agreement until the
Closing Date, each of the Company and Acquiror Company shall, except as
otherwise permitted by the terms of this Agreement, operate only in the ordinary
and usual course of business consistent with its past practices and shall use
reasonable commercial efforts to (a) preserve intact its business organization,
(b) preserve the good will and advantageous relationships with customers,
suppliers, independent contractors, employees and other Persons material to the
operation of its business, and (c) not permit any action or omission that would
cause any of its representations or warranties contained herein to become
inaccurate or any of its covenants to be breached in any material respect.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Reserved
 
ARTICLE VII
 
Miscellaneous
 
     8.1. Notices . All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):


 
if to Acquiror Company to:
 
Bomps Mining, Inc.
1896 School Street
Moraga, CA 94556


if to the Company, to:
 
Lu Feng
1, Electric Power Plant Road
Zhou Cun District
Zi Bo, P.R. China
255330




If to the Shareholders to:


1, Electric Power Plant Road
Zhou Cun District
Zi Bo, P.R. China
255330
 
     8.2. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company, Acquiror Company
and the Shareholder. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
     8.3. Replacement of Securities. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, Acquiror Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to
Acquiror Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, Acquiror Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
 
18

--------------------------------------------------------------------------------

 
 
     8.4. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Shareholder, Acquiror Company and the Company will be entitled to specific
performance under this Agreement. The Parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
     8.5. Limitation of Liability. Notwithstanding anything herein to the
contrary, each of Acquiror Company and the Company acknowledges and agrees that
the liability of the Shareholders arising directly or indirectly, under any
Transaction Document of any and every nature whatsoever shall be satisfied
solely out of the assets of the Shareholders, and that no trustee, officer,
other investment vehicle or any other affiliate of the Shareholders or any
investor, shareholder or holder of shares of beneficial interest of the
Shareholders shall be personally liable for any liabilities of the Shareholders.
 
     8.6. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  References to the singular shall include the plural and vice
versa.
 
     8.7. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.
 
     8.8. Counterparts; Facsimile Execution. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
     8.9. Entire Agreement; Third Party Beneficiaries . This Agreement, taken
together with the Company Disclosure Letter, (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the Transactions and (b) are not intended to
confer upon any person other than the Parties any rights or remedies.
 
     8.10. Governing Law . This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof,
except to the extent the laws of Delaware are mandatorily applicable to the
Transactions.
 
     8.11. Assignment . Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this
 
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.
 
[ Signature Page Follows ]

 
19

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
CHINA CHEMICAL CORP.
     
By: /s/ Doug Cole
 
Name: Doug Cole
 
Title: Chief Executive Officer and Sole Director
   


 
20

--------------------------------------------------------------------------------

 



 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
GOLD CHAMP CONSULTANTS LIMITED.
             
By: /s/ Lu Feng
 
Name: Lu Feng
 
Title: Chief Executive Officer and Sole Director
   

 



 
21

--------------------------------------------------------------------------------

 
 

  LU FENG          
 
By:
/s/ Lu Feng       Name: Lu Feng                  

  LU LINGLIANG          
 
By:
/s/ Lu Lingliang       Name: Lu Lingliang                  

  LI BIN          
 
By:
/s/ Li Bin       Name: Li Bin                  

  YAN KAI          
 
By:
/s/ Yan Kai       Name: Yan Kai                  

  YU HONG TIAN          
 
By:
/s/ Yu Hong Tian       Name: Yu Hong Tian                  

  LU NING          
 
By:
/s/ Lu Ning       Name: Lu Ning                  

 
 
22

--------------------------------------------------------------------------------

 
 

  HAN YING          
 
By:
/s/ Han Ying       Name: Han Ying                  

  LU TIAN YU          
 
By:
/s/ Lu Tian Yu       Name: Lu Tian Yu                  

  ZHANG YUN LONG          
 
By:
/s/ Zhang Yun Long       Name: Zhang Yun Long                  

  ZHOU QING          
 
By:
/s/ Zhou Qing       Name: Zhou Qing                  

  ZHANG LIAN FANG          
 
By:
/s/ Zhang Lian Fang       Name: Zhang Lian Fang                  

  LU YANG          
 
By:
/s/ Lu Yang       Name: Lu Yang                  

 
 
 
23

--------------------------------------------------------------------------------

 
 

  HAN GUI YING          
 
By:
/s/ Han Gui Ying       Name: Han Gui Ying                  

  LIU HENG FANG          
 
By:
/s/ Liu Heng Fang       Name: Liu Heng Fang                  

  ZHANG LIAN JUN          
 
By:
/s/ Zhang Lian Jun       Name: Zhang Lian Jun                  

  WANG SONG          
 
By:
/s/ Wang Song       Name: Wang Song                  

  LI ZHI BIN          
 
By:
/s/ Li Zhi Bin       Name: Li Zhi Bin                  

  AN MING          
 
By:
/s/ An Ming       Name: An Ming                  

 
 
 
24

--------------------------------------------------------------------------------

 
 

  LIN TAO          
 
By:
/s/ Lin Tao       Name: Lin Tao                  

  YAN YU          
 
By:
/s/ Yan Yu       Name: Yan Yu                  

  HAN YING          
 
By:
/s/ Han Ying       Name: Han Ying                  

  SHA LI PING          
 
By:
/s/ Sha Li Ping       Name: Sha Li Ping                  

  SONG JIAN HUA          
 
By:
/s/ Song Jian Hua       Name: Song Jian Hua                  

  WANG XIANG DONG          
 
By:
/s/ Wang Xiang Dong       Name: Wang Xiang Dong                  

 
 
 
25

--------------------------------------------------------------------------------

 
 

  LIU BO TAO          
 
By:
/s/ Liu Bo Tao       Name: Liu Bo Tao                  

  MENG QING HUA          
 
By:
/s/ Meng Qing Hua       Name: Mang Qing Hua                  

  LU DONG          
 
By:
/s/ Lu Dong       Name: Lu Dong                  

  LI XI CAI          
 
By:
/s/ Li Xi Cai       Name: Li Xi Cai                  

  LI XUN CHEN          
 
By:
/s/ Li Xun Chen       Name: Li Xun Chen                  

             
 
By:
/s/        Name:                  

  SU YU ZHEN          
 
By:
/s/ Su Yu Zhen       Name: Su Yu Zhen                  

 
 
 
26

--------------------------------------------------------------------------------

 
 

  DUAN WEN HUA          
 
By:
/s/ Duan Wen Hua       Name: Duan Wen Hua                  

  LIN ZHI GANG          
 
By:
/s/ Lin Zhi Gang       Name: Lin Zhi Gang                  



 
 
27

--------------------------------------------------------------------------------

 
 
ANNEX A
 
COMPANY SHAREHOLDERS
 
Lu Feng
   986,667.50
Lu Ling Liang
   794,178.50
Li Bin
       2,000.00
Yan Kai
       4,000.00
Yu Hong Tian
       3,000.00
Lu Ning
     15,000.00
Han Ying
     75,000.00
Lu Tian Yu
     10,720.00
Zhang Yun Long
       1,000.00
Zhou Qing
     10,000.00
Zhang Lian Fang
     15,000.00
Lu Yang
     50,000.00
Han Gui Ying
       1,000.00
Liu Heng Fang
       2,000.00
Zhang Lian Jun
       2,000.00
Wang Song
       2,000.00
Li Zhi Bin
       2,000.00
An Ming
       2,000.00
Lin Tao
       1,000.00
Yan Yu
           802.00
Han Ying
           802.00
Sha Li Ping
           800.00
Song JianHua
           600.00
Wang Xiang Dong
           600.00
Liu Bo Tao
           500.00
Meng Qing Hua
           500.00
Lu Dong
           500.00
LI Xi CAI
           500.00
Li Xun Chen
           500.00
Su Yu Zhen
           500.00
Duan Wen Hua
           500.00
Lin Zhi Gang
           500.00



 
28

--------------------------------------------------------------------------------

 
 
ANNEX B
 
Definitions
 
     “ Action ” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
     “ Agreement ” has the meaning set forth in the Preamble of this Agreement.
 
     “ Closing ” has the meaning set forth in Section 1.2 of this Agreement.
 
     “ Closing Date ” has the meaning set forth in Section 1.2 of this
Agreement.
 
     “ Consent ” means any material consent, approval, license, permit, order or
authorization.
 
     “ Contract ” means any contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument.
 
     “ Acquiror Company ” has the meaning set forth in the Preamble of this
Agreement.
 
     “ Acquiror Company Bylaws ” means the Bylaws of Acquiror Company, as
amended to the date of this Agreement.
 
     “ Acquiror Company Charter ” means the Certificate of Incorporation of
Acquiror Company, as amended to the date of this Agreement.
 
     “ Acquiror Company Material Adverse Effect ” has the meaning set forth in
the Section 4.1 of this Agreement.
 
     “ Acquiror Company Stock ” has the meaning set forth in the Background
Section of this Agreement.
 
     “ Exchange Act ” means the Securities Exchange Act of 1934, as amended.
 
     “ Governmental Entity ” means any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign.
 
     “ Intellectual Property Right ” means any patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right,
copyright and other proprietary intellectual property right and computer
program.
 
 
29

--------------------------------------------------------------------------------

 
 
     “ Law ” means any statute, law, ordinance, rule, regulation, order, writ,
injunction, judgment, or decree of any Governmental Entity.
 
     “ the Company ” has the meaning set forth in the Preamble of this
Agreement.
 
     “ the Company Constituent Instruments ” means the memorandum and articles
of association of the Company and such other constituent instruments of the
Company as may exist, each as amended to the date of this Agreement.
 
     “ the Company Disclosure Letter ” means the letter delivered from the
Company to Acquiror Company concurrently herewith.
 
     “ the Company Financial Statements ” has the meaning set forth in the
Section 3.15 of this Agreement.
 
     “ the Company Material Adverse Effect ” has the meaning set forth in
Section 3.1 of this Agreement.
 
     “ the Company Stock ” has the meaning set forth in the Background Section
of this Agreement.
 
     “Encumbrance and Lien ” means any encumbrance, lien, mortgage, charge,
security interest, pledge, equity and claim of any kind, voting trust,
stockholder agreement and other adverse interest.
 
     “ Party ” has the meaning set forth in the Preamble of this Agreement.
 
     “ SEC ” means the Securities and Exchange Commission.
 
     “ SEC Reports ” has the meaning set forth in Section 4.15 of this
Agreement.
 
     “ Securities Act ” means the Securities Act of 1933, as amended.
 
     “ Shareholder ” has the meaning set forth in the Preamble of this
Agreement.
 
     “ Shares ” has the meaning set forth in Section 1.1 of this Agreement.
 
     “ Taxes ” means all forms of taxation, whenever created or imposed, and
whether of the United States or elsewhere, and whether imposed by a local,
municipal, governmental, state, foreign, federal or other Governmental Entity,
or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.
 
     “ Tax Return ” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
     “ Transactions ” has the meaning set forth in Section 1.2 of this
Agreement.
 
     “ Transaction Documents ” means this Agreement and any other documents or
agreements executed in connection with the Transactions.
 
     “ Voting the Company Debt ” has the meaning set forth in Section 3.3 of
this Agreement.

 
     “ Voting Acquiror Company Debt ” has the meaning set forth in Section 4.3
of this Agreement.
 



 
30

--------------------------------------------------------------------------------

 

 
ANNEX C
 


Name
 
Acquiror
Company Stock(1)
Percentage of
Shareholding
Shareholders’
Company Stock
Lu Feng
 
9,866,675
49.68%
4,968
Lu Ling Liang
 
7,941,785
39.99%
3,999
Li Bin
 
20,000
0.10%
10
Yan Kai
 
40,000
0.20%
20
Yu Hong Tian
 
30,000
0.15%
15
Lu Ning
 
150,000
0.76%
76
Han Ying
 
750,000
3.78%
378
Lu Tian Yu
 
107,200
0.54%
54
Zhang Yun Long
 
10,000
0.05%
5
Zhou Qing
 
100,000
0.50%
50
Zhang Lian Fang
 
150,000
0.76%
76
Lu Yang
 
500,000
2.52%
252
Han Gui Ying
 
10,000
0.05%
5
Liu Heng Fang
 
20,000
0.10%
10
Zhang Lian Jun
 
20,000
0.10%
10
Wang Song
 
20,000
0.10%
10
Li Zhi Bin
 
20,000
0.10%
10
An Ming
 
20,000
0.10%
10
Lin Tao
 
10,000
0.05%
5
Yan Yu
 
8,020
0.04%
4
Han Ying
 
8,020
0.04%
4
Sha Li Ping
 
8,000
0.04%
4
Song Jian Hua
 
6,000
0.03%
3
Wang Xiang Dong
 
6,000
0.03%
3
Liu Bo Tao
 
5,000
0.03%
3
Meng Qing Hua
 
5,000
0.03%
3
Lu Dong
 
5,000
0.03%
3
LI Xi CAI
 
5,000
0.03%
3
Li Xun Chen
 
5,000
0.03%
3
Su Yu Zhen
 
5,000
0.03%
3
Duan Wen Hua
 
5,000
0.03%
3
Lin Zhi Gang
 
5,000
0.03%
3
             
      19,861,700
100.00%
10,000

 
(1)  
Represents number of shares on a Post-Dividend Basis.


 
31

--------------------------------------------------------------------------------

 



 
ANNEX D
 
The said Items
 
The Shareholders shall deliver or cause to be delivered to Acquiror Company or
Acquiror Company’s Solicitors:-
 
1.  
the instruments of transfer in respect of the Company Stock duly executed by the
Shareholders in favour of  Acquiror Company or its nominee(s);

 
2.  
sold contract notes in respect of the Company Stock duly executed by the
Shareholders in favour of Acquiror Company and/or its Company’s nominee(s);

 
3.  
board resolutions of the Company:-

 
(1) 
approving and authorising the transfer of the Company Stock to Acquiror Company
or its nominee(s)(subject to stamping) and the names of the transferees be
entered into the register of members;

 
(2)
approving the resignation of the existing director and company secretary and
approving the appointment of director and company secretary nominated by the
Acquiror Company; and

 
(3)
all existing bank mandates and authority be given to such persons as Acquiror
Company may nominate to operate the relevant bank accounts.

 
4.  
the original share certificates in respect of the Company Stock;

 
5.  
all statutory books and records, certificate of incorporation including all
certificates of incorporation on change of name (if any), books of account,
title deeds, all insurance policies and receipts and other records and contracts
and licences and other documents, company chops, common seal and other items
relating to the Company and its subsidiary(ies) which are in possession of the
Shareholders;

 
6.  
the title deeds relating to each property owned by the Company and its
subsidiary(ies) (if any);

 
7.  
bank statements and cheque books relating to all bank accounts of the Company
and its subsidiary(ies);

 
8.  
written resignation duly signed by all existing director and the secretary of
the Company and its subsidiary(ies) confirming that they have no claim
whatsoever against the Company and/or its subsidiary(ies) whether in respect of
compensation, remuneration, director’s fees, severance payments, expenses,
damages or otherwise in respect of their cessation as directors and secretary of
the Company and/or its subsidiary(ies);

 
9.  
such waivers, consents and other documents as may be required to enable Acquiror
Company or its nominee or nominees to become the registered and beneficial owner
of the Company Stock.

 


 
32
